Citation Nr: 0204837	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  98-08 116 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35 of the United States 
Code (Chapter 35).


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1942 to October 
1945.  He was a prisoner of war (POW) of the German 
Government from December 1944 to April 1945.  The veteran 
died in September 1996.  The appellant is his widow.

During the veteran's life, he had appealed to the Board of 
Veterans' Appeals (Board) a March 1990 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied a request to 
reopen a claim of entitlement to service connection for 
arthritis of the hips.  In a September 1991 decision, the 
Board determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for arthritis of the hips.

The veteran appealed the Board's September 1991 decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  The Court subsequently 
issued an order in November 1992, wherein it vacated the 
Board's September 1991 decision and remanded the case for 
readjudication.

Thereafter, in April 1996, the Board reopened the claim of 
entitlement to service connection for arthritis of the hips, 
and then remanded the case to the RO for further development 
and readjudication on the merits of the claim.

During the interim period, the veteran submitted a claim to 
the RO in December 1994 for an increased evaluation for his 
service-connected post-traumatic stress disorder (post-
traumatic stress disorder).

The veteran died in September 1996.  In September 1997, the 
appellant, the veteran's widow, filed a claim for accrued 
benefits, cause of death, and eligibility for Chapter 35 
benefits.  

In April 2000, the Board denied the claim for entitlement to 
an evaluation in excess of 10 percent for post-traumatic 
stress disorder for accrued benefits purposes, but granted 
entitlement to service connection for arthritis of the hips 
for accrued benefits purposes.  The Board observed that the 
partial grant of benefits required that the Board remand to 
the RO the claims for entitlement to service connection for 
the cause of the veteran's death and for Chapter 35 benefits.  
The Board, accordingly, remanded those issues to the RO.  The 
RO has taken action on those issues, and those issues are now 
once again before the Board.  

The Board notes that, in the course of this appeal, the 
appellant, during a hearing in September 1998, made an 
oblique reference to the possible failure of the VA to 
diagnose liver cancer.  The claims file does not reflect any 
medical opinion or other competent evidence that an 
undiagnosed disease existed at the time of VA treatment, that 
any failure by the VA to diagnose or treat a disorder 
resulted from a departure of skill and care ordinarily 
required of the medical profession, or that disability or 
death would probably have been avoided had proper diagnosis 
or treatment been rendered, see VAOPGPREC 5-2001; in July 
2000 the RO denied a claim for entitlement to Dependency and 
Indemnity Compensation (DIC) under 38 C.F.R. § 3.358 
(38 U.S.C.A. § 1151) and informed the appellant of that 
decision..  The appellant did not file a notice of 
disagreement with respect to that decision and, therefore, 
that decision is not before the Board. 


FINDINGS OF FACT

1.  The veteran died in September 1996. 

2.  A service-connected disorder was not the principal or 
contributory cause of the veteran's death. 

3.  The veteran's death was not related to service.  

4.  A malignant tumor was not present within one year of the 
veteran's separation from service.  

5.  A cardiovascular-renal disorder was not present within 
one year of the veteran's separation from service.  


CONCLUSIONS OF LAW

1.  The causes of the veteran's death were not incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  The appellant is not entitled to Chapter 35 benefits.  38 
U.S.C.A. §§ 3501, 3510, 5107 (West 1991); 38 C.F.R. 
§§ 21.3020(a), 21.3021(a)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  The contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
disorder, including cardiovascular-renal disorders and 
malignant tumors, are presumed to have been incurred in 
service if manifested within a year of separation from 
service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran, who served from March 1942 to October 1945 and 
who was a POW from December 1944 to April 1945, died in 
September 1996.  Private hospital records reveal that in July 
1996 appellant was admitted with complaints of weight loss 
and decreased appetite; that a CT scan of the abdomen at that 
time revealed a suspicious mass of the liver, as well as a 
large abdominal aortic aneurysm; and that a liver biopsy 
revealed hepatoma (hepatocellular carcinoma).  The veteran 
was then discharged to allow him to spend whatever remaining 
time he had left at home with comfort measures only.  
Discharge diagnoses included, among other things, hepatoma, 
abdominal aortic aneurysm, anemia, hypertensive 
cardiovascular disease, status post cystectomy, and a recent 
left hip replacement.  The certificate of death sets forth as 
the immediate cause of death hepatocellular carcinoma.  That 
certificate of death sets forth as significant conditions 
contributing to the death hypertension, abdominal aortic 
aneurysm, and anemia.  

Service medical records reveal that, while in service, 
appellant sustained a gunshot wound of the right hip and 
right wrist.  At one point malnutrition was diagnosed 
secondary to his experience as a POW.  The veteran also 
received treatment for depression.  Service connection is in 
effect for osteoarthritis of the right hip, status post 
arthroplasty; osteoarthritis of the left hip; residuals of a 
gunshot wound to the wrist; post-traumatic stress disorder; 
and a residual scar to the right buttock.  

In addition to treatment for disorders that include 
arthritis, post-service medical records document a history of 
treatment for various malignancies prior to July 1996.  An 
October 1981 VA hospital report, which documents a total 
right hip replacement performed at that time, reflects a 
history of status post excision of squamous cell carcinoma of 
the left neck, without recurrence.  In October 1989, the 
veteran underwent surgery for high-grade transitional cell 
and high-grade squamous cell bladder cancer.  In January 
1990, the veteran again underwent surgery for bladder cancer.  

Although the appellant claims that service connection is 
warranted for the cause of the veteran's death, medical 
evidence in the claims file indicates that the veteran's 
service-connected disabilities did not play a role in 
hastening the veteran's demise or otherwise causing his 
death.  The absence of reference to the residuals of a 
gunshot wound, to arthritis, or to post-traumatic stress 
disorder from the certificate of death, together with the 
lack of other medical evidence in the claims file implicating 
these disorders as causes of the veteran's death, leads the 
Board to conclude that these disorders did not play a role in 
bringing about the veteran's death and that none of these 
disorders constituted either a principal or contributory 
cause of death.  

Further, the Board concludes, based upon information set 
forth in the certificate of death, that the only disorders 
that played any role in causing the veteran's death consist 
of hepatocellular carcinoma, hypertension, abdominal aortic 
aneurysm, and anemia.  Not only is service connection not in 
effect for any of these disorders, there is no medical 
evidence to suggest that any of these disorders are related 
to service.  Service medical records fail to document any 
cardiovascular disease during service, any disease of the 
liver during service, or any malignancy during service, and a 
separation examination in October 1945 revealed the 
cardiovascular system, as well as the viscera and 
genitourinary system, to be normal.  There is also no medical 
evidence of either cardiovascular-renal disease or of any 
malignancy within a year of the veteran's separation from 
service, and the appellant has not contended that any such 
evidence exists.  Furthermore, there is no medical evidence 
in the claims file that would otherwise suggest than an event 
in service somehow played a role in hastening the veteran's 
death.  Based upon this evidence, the Board concludes that 
the causes of the veteran's death, whether principal or 
contributory, are unrelated to service.  Because the 
veteran's death is unrelated to service, the appellant's 
claim for service connection for the cause of the veteran's 
death must be denied.  

The appellant also claims entitlement to Chapter 35 benefits.  
However, a requirement for eligibility in the case of a 
spouse, such as the appellant, surviving a veteran is that 
the veteran's death must have resulted from a service-
connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. 
§ 21.3020(a), 21.3021(a)(2).  Inasmuch as the Board has 
determined that the veteran's death did not result from a 
service-connected disability, the appellant is not entitled 
to Chapter 35 benefits.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In March 2001, the RO 
notified the appellant of the enactment of the new 
legislation and indicated that the RO would review the claim 
under the new guidelines.  The RO, thereafter, in August 
2001, issued a supplemental statement of the case addressing 
the issues on appeal.  The RO, therefore, both notified the 
appellant of the new law and considered that law in 
connection with the issues at hand. 

Since the issuance of the August  2001 supplemental statement 
of the case, VA has promulgated regulations in furtherance of 
the statute.  66 Fed. Reg. 45620-32 (August 29, 2001).  The 
RO did not have the benefit of those regulations.  The Board 
finds, however, that VA's duties have been fulfilled.   

First, VA has a duty to notify the appellant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)).  The appellant has been notified in the 
statement of the case and the supplemental statements of the 
case of the type of evidence needed to substantiate the 
claims.  Furthermore, VA has obtained all pertinent evidence 
identified by the appellant.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).

With respect to providing examinations, the VCAA provides in 
pertinent part:

MEDICAL EXAMINATIONS FOR COMPENSATION 
CLAIMS- (1) In the case of a claim for 
disability compensation, the assistance 
provided by the Secretary under 
subsection (a) shall include providing a 
medical examination or obtaining a 
medical opinion when such an examination 
or opinion is necessary to make a 
decision on the claim.
(2) The Secretary shall treat an 
examination or opinion as being necessary 
to make a decision on a claim for 
purposes of paragraph (1) if the evidence 
of record before the Secretary, taking 
into consideration all information and 
lay or medical evidence (including 
statements of the claimant)--
(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and
(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but (C) does not contain 
sufficient medical evidence for the 
Secretary to make a decision on the 
claim.

38 U.S.C.A. § 5013A(d) (West Supp. 2001); see also 66 Fed 
Reg. 45631 (to be codified at 38 C.F.R. § 3.159(c)(4)).

Inasmuch, as the certificate of death in this case does not 
implicate a service-connected disability as a cause of the 
veteran's death and inasmuch as there is no medical evidence 
otherwise linking the veteran's death to service, the 
evidence before the Board does not indicate that the 
veteran's death may be related to service.  There is no 
basis, therefore, for any further medical evaluation of the 
evidence in this case.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.



ORDER

The claims are denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

